Citation Nr: 0707205	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for arthritis of the 
lumbar spine as secondary to removal of the coccyx.

2. Entitlement to service connection for bilateral knee 
disability as secondary to removal of the coccyx.

3. Entitlement to service connection for right hip disability 
as secondary to removal of the coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from February 1969 to May 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

Although issues of entitlement to an increased rating for the 
service-connected coccyx (removal of), and to service 
connection for arthritis of bilateral hands, wrists, elbows 
and shoulders were also addressed in the April 2003 rating 
decision, the veteran has limited his appeal to the issues as 
noted on the title page.  The Board will limit its 
consideration accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In various statements, including a November 2003 notice of 
disagreement, the veteran essentially contends that as a 
result of a fall in service he broke his coccyx with 
resulting coccygectomy, and that the service-connected coccyx 
removal resulted in arthritis of the lumbar spine, right hip 
and bilateral knees.

Review of the record reveals that service connection for 
coccyx, removal, was granted by a June 1976 rating decision, 
noncompensably evaluated. A March 1978 rating action 
increased the evaluation to 10 percent, which remained 
unchanged. In July 2002, the veteran filed claims of 
entitlement to service connection for arthritis of multiple 
joints, including the back, hip, hands, arms, and shoulders, 
as secondary to the service-connected coccyx removal. 

Service medical records include a June 1971 hospital 
orthopedic admission reporting buttock pain of one year's 
duration beginning in May 1970, with history of gluteal fold 
pain without antecedent trauma or infection and subsequent 
partial coccygectomy in January 1971. Diagnosis was status 
post coccydynia. On August 1972 VA separation examination, 
the physician noted "recurrent back pain, swollen or painful 
joints, all referred to a history of coccygectomy in January 
1971, treated with no sequelae." 

In an August 2002 letter, the veteran's private treating 
physician related that the veteran is a mailman for many 
years, has lumbar arthritis in the right hip and right knee, 
has a history of back surgery while in the military, and 
reportedly had part of his coccyx and sacrum removed. The 
physician opined that "it is possible that some of the 
current back symptoms and arthritis could be related to 
previous back injury and/or from the back surgery." 

The veteran underwent VA examination in December 2002, but 
the Board finds this examination inadequate for adjudication 
of the claims. There is no indication that the C-file was 
reviewed in conjunction with the examination. Since the 
veteran tied his current disabilities to a service-connected 
incident, the C-file must be reviewed in conjunction with the 
VA examination. The VA examiner should also consider whether 
any current arthritis, if not proximately due to or the 
result of the service-connected coccyx removal, is otherwise 
being aggravated by the service-connected disability (i.e. 
aggravation of a non-service-connected disability by a 
service-connected one). See Allen v. Brown, 7 Vet. App. 439 
(1995), as appropriate.

Finally, to the extent that the recently decided case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
expanded VA's duties to notify and assist, the veteran should 
be afforded appropriate notice in compliance therewith.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
notifications pertinent to recent Court 
precedent. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), for 
the claims. 

2.  The RO should arrange for an addendum 
to the December 2002 VA examination and 
opinion, to be conducted by a 
physician/examiner with appropriate 
expertise. The claims folders must be 
made available for review, and the 
examiner must note review in the report. 
The examiner should provide an opinion in 
each instance, after review of the claims 
folders, as to whether it is likely, 
unlikely, or at least as likely as not, 
that the claimed disorders are 
etiologically related to service or 
proximate to, or the result of the 
service-connected coccyx removal 
disability; or, if not causally related 
to the service-connected disability, 
whether the alleged conditions are 
nevertheless being aggravated by the 
service-connected disability. 

The term "aggravate" used herein 
refers to post-service aggravation 
of a non-service-connected condition 
by a service-connected condition, to 
wit: an increase in severity of a 
non-service- connected disability 
(any additional impairment of 
earning capacity) attributable to 
and caused by an already service-
connected condition. See Allen v. 
Brown, 7 Vet. App. 439 (1995). If 
this is found, the examiner should 
specify the percentage of any 
current non-service-connected 
disability that is attributable to 
aggravation by a service-connected 
disability.

3.  The VA examiner should also comment 
on the August 2002 opinion of the 
veteran's private treating physician.  
Adequate rationale for all opinions 
expressed must be provided.  If there is 
a need for additional examination in 
order to respond, such examination should 
be provided.

4.  The RO should also undertake any 
other indicated development. Then, the RO 
should readjudicate the issues on appeal 
based on a de novo review of all 
pertinent evidence. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



